DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-21 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 2/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "strong upward asymmetrical reduction" in claims 11, 14 is a relative term which renders the claim indefinite.  The term "strong" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-21 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2014/0332625 by Kroes in view of US Patent Number 5,069,402 to Wortman.

Regarding claim 1, Kroes discloses a device for attenuating a vortex wake created in a zone behind an aircraft (control surfaces 9) having a wing (wings 5), the device comprising at least two aerodynamic appendages (9e and 9f) capable of being deployed between a folded-down position in which the aerodynamic appendages are folded down substantially in the direction of a fuselage (paragraph 28 discloses “the fuselage control surface in its neutral rest position, as in the example shown, can extend in line with the fuselage”), and a deployed position, means configured for deploying and orienting said at least two aerodynamic appendages according to an angle of incidence “α” having a predefined initial value (paragraph 62 discloses “wherein the fuselage control surface is adjustable between a neutral rest position and at least one working position in which the fuselage control surface extends away from the fuselage”), measuring a flight condition in a zone of the aircraft, and adjusting the angle of incidence of said at least two aerodynamic appendages according to the measured flight condition (paragraph 63 discloses The step of adjusting the fuselage control surface is preferably performed based on measurement data, e.g. data that is available from sensors sensing flight conditions of the plane”).  

Kroes and Wortman do not disclose the flight condition being a pressure in a zone of the aircraft representative of a presence of vortex structures.  However, having suggested using sensors sensing flight conditions to affect adjustment of the control surfaces, it would be obvious to a person having ordinary skill in the art to use pressure as a well-known flight condition measurement.  

Regarding claim 2 (dependent on claim 1), Kroes discloses each aerodynamic appendage in deployed position is oriented according to an angle of incidence ‘α’, which 

Regarding claim 3 (dependent on claim 2), Kroes does not disclose the angle of incidence ‘α’ ranges between -20° and +30°.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the position of the control surfaces to whatever angles was desired to produce the desired effect on airflow, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 4 (dependent on claim 2), Kroes discloses a hydraulic or electrical or electrohydraulic or electromechanical means making it possible to vary the angle of incidence ‘α’ of the aerodynamic appendages in deployed position (pneumatic cylinder 20).

Regarding claim 5 (dependent on claim 1), Kroes discloses hydraulic or electrical or electrohydraulic or electromechanical means making it possible to switch the aerodynamic appendages from one position to another position (pneumatic cylinder 20). 

Regarding claim 6 (dependent on claim 1), Kroes does not disclose the aerodynamic appendages being of substantially delta wing form, having two substantially right-angled 

Regarding claim 7 (dependent on claim 6)¸ Kroes does not disclose the ratio ‘b/h’ between the base and the height of the two edges of the aerodynamic appendage is of the order of two.  However, paragraph 38 suggests that “a fuselage control surface may also have a different principal shape, for example, a substantially elliptical, rectangular or triangular shape”.  It would be obvious to a person having ordinary skill in the art to make the control surface of whatever shape was needed to produce the desired airflow control.

Regarding claim 8 (dependent on claim 6), Kroes does not disclose the height ‘h’ of the aerodynamic appendage lies within a range from approximately 50% to 120% of a predefined thickness ‘δ’ of the boundary layer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the shape and size of the control surfaces at whatever value necessary to produce the desired effect on airflow, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.

Regarding claim 9 (dependent on claim 1)¸ Kroes does not disclose the aerodynamic appendages are produced in a material similar to that of the fuselage of the aircraft.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the control surfaces of the same material as the fuselage of the aircraft so that they have the same aerodynamic properties when the control surfaces are retracted, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 10 (dependent on claim 1), Kroes discloses means for controlling the deployment of said at least two aerodynamic appendages and the orientation of each of said at least two appendages (pneumatic cylinder 20). 

Regarding claim 11 (dependent on claim 1), Kroes discloses an aircraft with a wing having an afterbody having a strong upward asymmetrical reduction of section of a rear fuselage (see rear of fuselage 2 in Figure 1), the aircraft comprising at least one device as claimed in claim 1 positioned downstream of the wing of the aircraft symmetrically relative to a longitudinal plane of the aircraft (see left lateral control surface 9e and right lateral control surface 9f in Figure 1).  

Regarding claim 13 (dependent on claim 11), Kroes discloses said at least one device comprising a first aerodynamic appendage positioned at approximately 1/3 of the height of the fuselage and a second aerodynamic appendage positioned at approximately 2/3 of the height of the fuselage.  Paragraph 35 discloses embodiments with four or five fuselage control surfaces arranged 90° or 72° from each other, which would place them at approximately 1/3 and 2/3 of the height of the fuselage.  

Regarding claim 14 (dependent on claim 1), Kroes discloses an aircraft with a wing having an afterbody having a strong upward asymmetrical reduction of section of the rear fuselage (see rear of fuselage 2 in Figure 1), the aircraft comprising at least one device as claimed in claim 1, said at least one device being positioned on the rear fuselage along the afterbody, on each side of the aircraft, on a fixed part of the fuselage, in an azimuthal position slightly upstream of the separating line of the flow (control surfaces 9e and 9f).  
Kroes does not disclose at least one door and/or rear ramp for air-dropping by door and/or rear ramp.  However, the examiner takes official notice that aircraft having rear doors/ramps for air-dropping are notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Kroes to use the control surfaces on aircraft with rear doors/ramps in order to control airflow on different types of aircraft.  Since the applicant has not traversed the examiner’s official notice, the notice is taken to be admitted prior art (see MPEP 2144.03(C), second paragraph).

Regarding claim 15 (dependent on claim 14)¸ Kroes discloses said at least one device is composed of a plurality of aerodynamic appendages substantially aligned in a 

Regarding claim 16 (dependent on claim 15), Kroes discloses the aerodynamic appendages are regularly spaced (see Figure 1).  

Regarding claim 17 (dependent on claim 1), Kroes discloses a method for attenuating the vortex wake created by an aircraft with a wing and having an afterbody having an upward asymmetrical reduction of section of the rear fuselage, the aircraft comprising a vortex wake attenuation device as claimed in claim 1, the method comprising the steps of:
Deploying and orienting said at least two aerodynamic appendages of the device according to an angle of incidence having a predefined initial value (paragraph 49 discloses “the fuselage control surface is pneumatically adjustable, with the aid of an actuator 20 in the form of a pneumatic cylinder 20”);
Measuring a flight condition; and adjusting the angle of incidence of the aerodynamic appendages as a function of the measured flight condition (paragraph 63 discloses “The step of adjusting the fuselage control surface is preferably performed based on measurement data, e.g. data that is available from sensor sending flight conditions of the plane”).    

Kroes does not explicitly disclose measuring pressure in a zone of the aircraft representative of the presence of vortex structures and adjusting the angle of incidence as a function of the measured pressure.  However, having disclosed using sensors sensing flight conditions to affect adjustment of the control surfaces, it would be obvious to a 

Regarding claim 18 (dependent on claim 17), Kroes does not disclose the step of adjustment of the angle of incidence consists in locking the aerodynamic appendages according to the incidence for which the measured pressure is maximized.  However, paragraph 44 discloses a plurality of working positions 23, 24, 25 and paragraph 63 discloses adjusting the control surfaces based on measurement data.  It would thus have been obvious to one having ordinary skill in the art at the time the invention was made to lock the control surfaces in the working condition that is optimized with respect to the measure data, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 19 (dependent on claim 17), Kroes discloses the step of adjustment of the angle of incidence comprising the steps of varying the angle of incidence of the aerodynamic appendages (see working positions 23, 24, 25).  
Kroes does not explicitly disclose the step of consists in measuring the pressure on the upper surface of said appendages.  However, paragraph 63 discloses adjusting the fuselage control surface based on flight conditions of the plane.  It would be obvious to a person having ordinary skill in the art to modify Kroes to use external air pressure as a well-known type of measured flight condition for planes.  
Kroes does not disclose the step of adjustment of the angle of incidence comprises the step of locking the aerodynamic appendages according to the incidence for which the measured pressure is minimized.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Regarding claim 20 (dependent on claim 17), Kroes discloses a computer program product, said computer program comprising code instructions making it possible to perform the steps of the method as claimed in claim 17 when said program is run on a computer (see paragraphs 62-63).  

Regarding claim 21 (dependent on claim 17), Kroes discloses an information storage means, removable or not, partially or totally readable by a computer or a microprocessor comprising code instructions of a computer program for the execution of each of the steps of the method as claimed in claim 17 (see paragraphs 62-63).  

Claim 12 is rejected under 35 USC 103 as being obvious over US Patent Application Number 2014/0332625 by Kroes in view of US Patent Number 5,069,402 to Wortman, in further view of US Patent Application Number 2010/0001131 by Mertol.

Regarding claim 12 (dependent on claim 11), Kroes does not disclose at least one side door and at least one device positioned upstream of the side door.  However, this limitation is taught by Mertol.  Figure 1 discloses an aircraft 2 having a side door at the rear of the fuselage and flaps 10 positioned upstream of the side door.  It would be obvious to a person having ordinary skill in the art to modify Kroes using the teachings from Mertol to use the control surface on different types of aircraft, including those having side doors.  
Kroes and Mertol do not explicitly disclose the device positioned in the vicinity of the side door.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the control surface wherever was necessary to produce the desired airflow control, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are moot in view of the current grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642